


Exhibit 10.7
2015 Performance Share Grant Terms and Conditions For Select Key Employees
Pursuant to the Brunswick Corporation 2014 Stock Incentive Plan (the “Plan”)


Purpose
To provide incentives to (i) support the execution of Brunswick Corporation’s
business strategies and (ii) more closely align the interests of the award
recipient with those of Brunswick Corporation’s stockholders.


Grant Date
February 11, 2015


Performance Shares
Shares of Brunswick Corporation common stock (“Common Stock”) where the number
of shares of Common Stock delivered is based on attainment of Performance
Criteria set forth herein. Shares of Common Stock subject to this Grant shall be
referred to herein as “Performance Shares.”


Target Award


[_______] Performance Shares is the target against which Performance Criteria
shall apply.
Performance Period
For purposes of these Terms and Conditions, “Performance Period” shall mean the
three-year performance period commencing January 1, 2015, and ending December
31, 2017.


Performance Criteria
•    CFROI: 75% of the Performance Shares shall be earned based on the
three-year average of Brunswick Corporation’s annual CFROI, as defined in
Appendix A attached hereto, with payout between 0% and 200% of such percentage
of the target number of Performance Shares, based solely on CFROI performance
over the Performance Period, as set forth in Appendix A attached hereto.
•    Operating Margin: 25% of the Performance Shares shall be earned based on
the three-year average of Brunswick Corporation’s annual Operating Margin, as
defined in Appendix A attached hereto, with payout between 0% and 200% of such
percentage of the target number of Performance Shares, based solely on Operating
Margin performance over the Performance Period, as set forth in Appendix A
attached hereto.







--------------------------------------------------------------------------------






Termination of employment
•    Forfeiture of Performance Shares in the event employment terminates prior
to the end of the Performance Period, except if the Grantee terminates due to
death or permanent disability (as defined below) or the Grantee’s age and years
of service equals 70 (the “Rule of 70”) or more or age is 62 or more.
•    In the case of a termination of employment (other than for “cause” (willful
misconduct in the performance of duties)) on or after the first anniversary of
the beginning of the Performance Period (i) due to death or permanent disability
(as defined below) or (ii) on or after the date on which age plus years of
service equal 70 or more or age is 62 or more, the Grantee or his or her estate
or personal representative shall receive the award, calculated as if the Grantee
had remained employed throughout the entire Performance Period and based on
actual CFROI and Operating Margin Performance. The Performance Shares shall be
distributed to the Grantee in accordance with the terms of this award under
“Timing of Distribution.”
•    In the case of a termination of employment (other than for “cause” (willful
misconduct in the performance of duties)) prior to the first anniversary of the
beginning of the Performance Period (i) due to death or permanent disability (as
defined below) or (ii) on or after the date on which age plus years of service
equal 70 or more or age is 62 or more, a pro-rata portion of the award will be
distributed to the Grantee or his or her estate or personal representative in
accordance with the terms of this award under “Timing of Distribution.” For
purposes of the foregoing sentence, a “pro-rata portion” will mean the product
of (x) the number of Performance Shares that would otherwise be paid out at the
end of the Performance Period based on actual CFROI and Operating Margin
Performance and (y) a fraction, the numerator of which is the number of days
that have elapsed since the beginning of the Performance Period through the date
of termination of the Grantee’s employment, and the denominator of which is 365.
All remaining Performance Shares shall be forfeited. Fractional shares shall be
rounded down to the nearest whole share.


Change in Control
•    On a Change in Control (as defined in the Plan) prior to the end of the
Performance Period, a pro-rata portion of the award shall vest and the remainder
of the award shall be forfeited. For purposes of the foregoing sentence, a
“pro-rata portion” shall mean the product of (x) the number of Performance
Shares equal to 100% of the target award and (y) a fraction, the numerator of
which is the number of days that have elapsed since the beginning of the
Performance Period through the Change in Control (not to exceed the number of
days in the Performance Period), and the denominator of which is the number of
days in the Performance Period.
•    Any vested Performance Shares shall be delivered to the Grantee within
thirty (30) days of such Change in Control.
Timing of Distribution
•    Except as otherwise provided for herein, shares of Common Stock shall be
delivered to the Grantee in settlement of the award within 60 days after the end
of the Performance Period, subject to certification in writing of the Company’s
attainment of the Performance Criteria.


Tax Withholding


Tax withholding liability (to meet required FICA, Federal, state, and local
withholding) must be paid via share reduction upon distribution.


Form of Distribution
Shares will be deposited to your brokerage account on record with Shareholder
Services. 






--------------------------------------------------------------------------------






Additional Terms and Conditions
Grants are subject to the terms of the Plan. To the extent any provision herein
conflicts with the Plan, the Plan shall govern. The Human Resources and
Compensation Committee of the Board administers the Plan. The Committee may
interpret the Plan and adopt, amend and rescind administrative guidelines and
other rules as deemed appropriate. Committee determinations are binding.


Permanent disability means the inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician selected by the Committee, is
expected to have a duration of not less than 120 days.


This award and any shares delivered pursuant to this award are subject to
forfeiture, recovery by Brunswick or other action pursuant to any clawback or
recoupment policy which Brunswick may adopt from time to time, including without
limitation any such policy which Brunswick may be required to adopt under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or as otherwise required by law.


The Plan may be amended, suspended or terminated at any time. The Plan will be
governed by the laws of the State of Illinois, without regard to the conflict of
law provisions of any jurisdiction.







2015 Performance Share Grant
Appendix A – Performance Criteria


Annual Cash Flow Return on Investment (CFROI): Applicable to 75% of Performance
Shares


CFROI defined as Free Cash Flow divided by Operating Capital Employed.


Free Cash Flow is consistent with the external reporting definition.


Operating Capital Employed defined as total assets less current liabilities
excluding cash, debt and tax balances. Operating Capital Employed will be
calculated on a two point basis.


Free Cash Flow and Operating Capital Employed will be adjusted for the following
variances from plan:
•    Acquisition/sale of “strategic” assets;
•    Impact of pension cash contributions, restructuring activities and tax
payments or refunds;
•    Impact of change in tax law (e.g., extension of R&D tax credit); and
•    Impact of change in accounting standards.


 
Payout as a % of Target (1)
2015 Goal
Threshold


0%
17.40%
Target


100%
25.00%
Maximum


200%
32.60%







--------------------------------------------------------------------------------






Annual Operating Margin: Applicable to 25%
of Performance Shares


Operating Margin defined as Operating Earnings (ex. items) divided by Sales.


Operating Earnings (on an ex. items basis) and Sales are consistent with
reporting definitions.


Operating Earnings (on an ex. items basis) and Sales will be adjusted for the
following variances from plan:
•    Acquisition/sale of “strategic” assets; and
•    Impact of change in accounting standards.
 
Payout as a % of Target (1)
2015 Goal
Threshold


0%
5.40%
Target


100%
10.40%
Maximum


200%
15.40%





(1) If performance is between the threshold and maximum levels set forth above,
then the payout as a percentage of target shall be interpolated appropriately.
No payout below threshold.




* * * * *


Nothing contained in these Terms and Conditions or the Plan constitutes or is
intended to create a contract of continued employment. Employment is at-will and
may be terminated by either the employee or Brunswick (including affiliates) for
any reason at any time.


Questions and instructions to exercise should be directed to:        Lesley
Harling, Shareholder Services
Brunswick Corporation
1 N. Field Court
Lake Forest, Illinois 60045-4811
847-735-4294
lesley.harling@brunswick.com






